Citation Nr: 1214516	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  04-00 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disability.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to April 1976. 

This case initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO in March 2003 and December 2004. 

The Veteran testified by means of a videoconference hearing before the undersigned Veterans Law Judge from the RO in February 2007. 

The Board remanded the case in July 2007 and April 2009 for additional development in connection with other matters.  

This issue was remanded for specific development in November 2010 after the Board granted service connection for low back disability on a secondary basis.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

The Board notes that the Veteran was afforded a VA examination in February 2011 in order to address the Veteran's employability, particularly in light of the grant of service connection for a low back disorder.  

The VA examiner at that time opined that the Veteran was able to do sedentary employment, but not physical work.   

Recently, the Veteran's representative, in a statement dated in February 2012, expressed his concern that the examination was not adequate for rating purposes and requested that another VA examination be performed.  

Specifically, it is asserted that the VA examiner did not provide sufficient reasons and bases to support her conclusion.  Further, the representative argues that, because of the complicated nature of the service-connected hip and back disabilities, an examination by an orthopedist, not a nurse practitioner was indicated to arrive at a fully informed opinion.  

In conclusion, the representative requests that the Board again remand the Veteran's claim in order to afford him with another examination, with an opinion by an appropriate specialist.  

To the extent that the representative now requests that the Veteran be examined by an orthopedic specialist, the Board will honor this request.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to schedule the Veteran for a VA examination by a specialist in orthopedic medicine in order to ascertain the current severity of his service-connected disabilities.  

The claims folder should be made available to the examiner for review.  Any indicated testing should be performed.  

After examining the Veteran and reviewing the entire record, the examiner should fully address the severity of the service-connected degenerative disc disease of the lumbar spine and the residuals of the left hip replacement in terms of the applicable rating criteria, to include the extent of any residual left hip pain, weakness and functional limitation and any incapacitating episodes or functional impairment involving the low back.  

The examiner then should opine as to whether it is at least as likely as not that the Veteran is precluded from securing and following substantially gainful employment by reason of the service-connected disabilities, taking into consideration his level of education and any special training and previous occupational experience.  

2.  After completing all indicated development, the RO should then readjudicate the claim for a TDIU rating in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).    

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



